       Case 2:21-cv-00545-BWA-JVM Document 13-3 Filed 06/30/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

BRITTANY BANCROFT and ARIEL                         CIVIL ACTION NO. 2:21-CV-545
SHARONE, on behalf of themselves and
All others similarly situated                       JUDGE: ASHE

                                                    MAGISTRATE: VAN MEERVELD
v.

217 BOURBON, LLC and JESSE WADE
YEOMANS,

                                    NOTICE OF SUBMISSION
         PLEASE TAKE NOTICE that the Rule 12(b)(1) and 12(b)(6) Motions to Dismiss filed

by Defendants 217 Bourbon, LLC and Jesse Wade Yeomans will be submitted for consideration

to the Honorable Judge Barry Ashe, Eastern District of Louisiana, 500 Poydras Street, New

Orleans, Louisiana 70130 on July 15, 2021, at 10:00 a.m.

                                              STERNBERG, NACCARI & WHITE, LLC


       CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing
     pleading has been served on all
     parties or their counsel of record by    _____________________________________
     through the court’s CM/ECF system        JUSTIN E. ALSTERBERG-T.A., La. Bar No. 31015
     on the 30th day of June,                 GRAHAM WILLIAMS, La. Bar No. 36731
     2021.                                    935 Gravier Street, Suite 2020
                                              New Orleans, Louisiana 70112
                                              Telephone: 504.324.2141
                                              Facsimile: 504.534.8961
                                              ja@snw.law | graham@snw.law


                                              Counsel for 217 Bourbon, LLC and Jesse Wade Yeomans
      STERNBERG, NACCARI & WHITE,
                     LLC
